Silverman, J., dissents in a memorandum as follows:
I would affirm the order appealed from denying plaintiff’s motion for summary judgment against defendant bank. While defendant’s opposing affidavits leave much to be desired in the way of evidentiary facts, plaintiff also has an obligation to “show *802that there is no defense to the cause of action”; the motion is to be granted if “the cause of action * * * shall be established sufficiently to warrant the court as a matter of law in directing judgment in favor of any party.” (CPLR 3212, subd [b].) I think there is at least sufficient ambiguity about the underlying obligation so that this standard has not been met by plaintiff. Plaintiff is the executor of a deceased broker. Defendant bank was the holder of a mortgage on certain real property. In a foreclosure proceeding brought by defendant bank, the real property was sold by the court-appointed Referee at public auction to McDonald’s. Plaintiff claims a brokerage commission from the bank based on this sale. The written agreement upon which plaintiff relies refers to the testator’s “commission as the broker for the sale”. (Italics mine.) The bank says that the agreement contemplated a possible transaction between the bank and McDonald’s — either a sale of the property by the bank (if the bank acquired the property) or an assignment of the mortgage. The agreement does not clearly exclude the bank’s interpretation. Plaintiff’s contentions certainly present a most aberrant “broker-client” claim. In the normal case it is either the buyer or the seller who agrees to pay the broker. Here it is a third person, the mortgagee, who is sought to be held liable for a brokerage commission on a sale in which the mortgagee is neither the buyer nor the seller. As a matter of normal business practice there would seem to be little room for the services of a “broker” in connection with a purchase at a court-ordered public auction. In order to recover, a broker must show that he was the “procuring cause” of the sale. (11 NY Jur 2d, Brokers, § 122.) It is “his duty to bring the minds of the parties to an agreement,” (id., § 111) as to all essential terms. There is no allegation by anyone that plaintiff was the procuring cause of the sale or that he brought about a meeting of the minds. That the brokerage agreement may well have contemplated some kind of agreement, some kind of meeting of the minds between buyer and seller, is evidenced by the statement that the commission shall be due at the time of title closing “if the deal” entails sale of the property. The “deal” would seem to imply a contemplation of a deal, an agreement, a meeting of the minds, between the bank and the buyer. What “deal,” what agreement or meeting of the minds is necessary on a sale to the highest bidder at a court-ordered public auction? I, of course, do not exclude the possibility that it was the agreement of the parties that the broker would be entitled to a commission on just such a transaction as this. But it has not been shown conclusively. I cannot say that on the present record the cause of action has been “established sufficiently to warrant the court as a matter of law in directing judgment in favor of” plaintiff. (CPLR 3212, subd [b].)